Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 8-18, 28-30 and 35-39 are cancelled.
Claims 40-45 are newly added.
Claims 1, 3-7, 19-27, 31-34 and 40-45 are currently pending. 
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 July 2022.
Claims 1, 4, 6-7, 19-27, 31-34 and 40-45 are under examination herein.
Claims 1, 4, 6-7, 19-27, 31-34 and 40-45 are rejected.

Response to Amendment
The amendment filed on 17 February 2022 has been entered. 
Amendment of claims 1, 4, 6, 7, 19-27, 31 and 33-34 is acknowledged.
The objections to claims 1, 4, 6, 7, 19-27, 29, 31 and 33-34 are withdrawn in view of Applicant's amendments.
The rejection of claims 7, 22, 27, 29 and 33 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 19, 21, 22, 25, 27, 31-34, 40-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US20150218594A1; previously cited) in view of Maggio-Hall (US20140186910A1; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Regarding claim 1, Kraus teaches a production process comprising the following 4 steps: Step I: Production of enzymes (the “target enzymes') for the conversion of a carbon source into a chemical (also herein referred to as the “target chemical' or “target organic compound') using microbial cells; Step II: Release of the target enzymes from the microbial cells used in step I, preferably combined with release of cofactors and with inactivation of further, non-target enzyme activities; or purification of the target enzyme from non-target enzyme activities preferably combined with release of cofactors; Step III: Bringing the target enzymes of step II in contact with the carbon source under conditions suitable for the conversion of the carbon source into the target chemical; Step IV: Separating the target chemical from the reaction mixture (Kraus [128]-[132]). Kraus discloses such target chemical is preferably selected from ethanol, isobutanol, n-butanol and 2-butanol (Kraus [62], lines 5-6).  The cofactors that are required are produced by the microbial cells in step I and are regenerated during the process (NADH to NAD and vice versa: NADPH to NADP and vice versa).  In one embodiment of the invention, excess reduction equivalents (NADH, NADPH) or energy equivalents (ATP) are regenerated by additional enzymes (e.g. NADH oxidase for NADH:NADPH oxidase for NADPH) (Kraus [154], lines 6-14).  
Kraus teaches different carbon sources (carbohydrates and derivatives: polyoses such as cellulose, hemicellulose, starch; biases such as sucrose, maltose, lactose; hexoses such as glucose, mannose, galactose; pentoses such as xylose, arabinose; uronic acids, glucosamines etc.; polyols such as sorbitol, glycerol; lipids and derivatives, lignin and derivatives (Kraus [90], lines 1-8)), but does not teach lactate.  Kraus teaches at least one coenzyme (NAD/NADP), but does not teach at least one cofactor (Instant specification [28] "coenzyme" refers to organic compounds, non-protein, necessary for the action of enzymes; [52] "cofactor" refers to inorganic compounds, which are necessary for the action of enzymes required).  
Maggio-Hall teaches a method for the production of butanol, for example, isobutanol, comprising providing a recombinant host cell comprising the isolated nucleic acid molecules of the invention; culturing the recombinant host cell in a fermentation medium under suitable conditions to produce isobutanol from pyruvate; and recovering the isobutanol (Maggio-Hall [30], lines 1-7).  The term “butanol as used herein refers to n-butanol, 2-butanol, isobutanol, tert-butyl alcohol, individually or any mixtures thereof (Maggio-Hall [76], lines 1-3).  Other carbon substrates can include, but are not limited to, ethanol, lactate, succinate, glycerol, or mixtures thereof (Maggio-Hall [186], lines 1-2 and 9-11).  In addition to an appropriate carbon source, fermentation media contains suitable minerals, salts, cofactors, buffers and other components, known to those skilled in the art and suitable for growth of the cultures and promotion of an enzymatic pathway comprising a DHAD (dihydroxy-acid dehydratase) (Maggio-Hall [189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraus's method of producing butanol by substituting lactate for the other carbon sources and adding at least one cofactor, as taught by Maggio-Hall, because Maggio-Hall discloses lactate as a known carbon substrate for the production of butanol (Maggio-Hall [76], lines 1-3) and media containing suitable minerals, salts, cofactors, buffers and other components are suitable for growth of the cultures and promotion of the enzymatic pathways (Maggio-Hall [189]). 
Claim 6 recites an intended result of the recited process.  Kraus and Maggio-Hall disclose the process of claim 1; therefore, the limitation of claim 6 is met.  
Regarding claims 7 and 40-42, Maggio-Hall discloses a mixture of water, fermentable carbon substrates, dissolved solids, fermentation product and all other constituents of the material held in the fermentation vessel in which the fermentation product is being made by the reaction of fermentable carbon substrates to fermentation products, water and carbon dioxide by the microorganisms present (Maggio-Hall [115]). In addition to an appropriate carbon source, fermentation media contains suitable minerals, salts, cofactors, buffers and other components, known to those skilled in the art and suitable for growth of the cultures and promotion of an enzymatic pathway comprising a DHAD (dihydroxy-acid dehydratase) (Maggio-Hall [189]). Isobutanol, or other products, can also be produced using continuous fermentation methods. Continuous fermentation is an open system where a defined fermentation medium is added continuously to a bioreactor and an equal amount of conditioned media is removed simultaneously for processing (Maggio-Hall [194]).
Kraus also teaches all reactions were set up in 20 ml GC vials [reads on tube as recited in claim 7]. Reaction mixtures were placed in a water bath at 50°C and gently stirred at 100 rpm [reads on mixing mechanically as recited in claim 42] (Kraus [328]).
Regarding claim 19, Kraus teaches the process of the invention, wherein the product is removed from the reaction continuously or in a batch mode, preferably by extraction, perstraction, distillation, adsorption, gas stripping, pervaporation, membrane extraction or reverse osmosis (Kraus [66]).
Regarding claim 21, Kraus teaches one embodiment in which 1 mol glucose or galactose (carbon substrate) is converted to 1 mol isobutanol in the described system, therefore substrate concentrations are to be chosen according to the desired end concentration (e.g. 230 g/l glucose or galactose) or higher (Kraus [274]). Therefore, it would have been obvious to one of ordinary skill in the art to optimize the concentration of lactate (carbon substrate) by routine experimentation to produce the desired concentration of butanol in Kraus and Maggio-Hall's method.  
Regarding claim 22, Kraus teaches pyruvate is converted to n-butanol by the following enzymes (Kraus p. 14, [217]-[218]):

    PNG
    media_image1.png
    282
    644
    media_image1.png
    Greyscale

Kraus further discloses options for the conversion of pyruvate to acetyl CoA (Kraus [213]), including pyruvate formate lyase combined with formate dehydrogenase using NADH as a cofactor (Kraus [215]).
Regarding claim 25, Kraus teaches the specific activity of the purified form of the enzyme may be used.  In such a case, in the current invention an improved activity, meaning that which defines an optimized enzyme, to a specific cofactor is when the enzyme has a specific activity of 0.4U/mg or more to said cofactor at 50°C and pH 7.0 with glyceraldehyde/glycerate as substrates at 1 mM and the specific cofactor at 2 mM in a total reaction volume of 0.2 ml (Kraus [113]).  The concentration of each enzyme in the target enzyme mixture is adjusted to the optimal level under process conditions.  In a particularly preferred embodiment one or more enzyme concentrations are increased above typical intracellular concentrations in order to improve the yield of the process (no limit by the maximal density of the microorganisms as in classical processes).  In another particularly preferred embodiment, one or more enzymes are engineered for maximal catalytic efficiency (leading to lower reactor size and running costs compared to classical processes) (Kraus [148]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the enzyme concentration by routine experimentation to improve the yield of butanol in Kraus and Maggio-Hall's method.  
Regarding claim 27, Kraus teaches pyruvate is further converted to a target chemical, and wherein during such conversion 1 (one) molecule NADH is converted to 1 (one) molecule NAD per molecule pyruvate, and wherein such target chemical is preferably selected from ethanol, isobutanol, n-butanol and 2-butanol (Kraus [62]).  Kraus further teaches no additional redox cofactors are added to the reaction mixture except for those cofactors that are produced by the microorganisms used in step I and that are included in the cell lysate produced in step II.  Examples of such cofactors are FAD/FADH2, FMN/FMNH2, NAD/NADH, NADP/NADPH.  The cofactors that are required are produced by the microbial cells in step I and are regenerated during the process (NADH to NAD and vice versa: NADPH to NADP and vice versa).  In one embodiment of the invention, excess reduction equivalents (NADH, NADPH) or energy equivalents (ATP) are regenerated by additional enzymes (e.g. NADH oxidase for NADH:NADPH oxidase for NADPH) (Kraus [154]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of NAD(P)+/NAD(P)H in the regeneration system by routine experimentation in the method of producing butanol taught by Kraus and Maggio-Hall.  One of ordinary skill would have a reasonable expectation of success in adjusting the amount of NAD(P)+/NAD(P)H to less than stoichiometrically required, because Kraus teaches NADH and NADPH are regenerated by enzymes used in the method (Kraus [154]). 
Regarding claims 31 and 32, Kraus teaches the one or more target chemicals (first stream comprising butanol) are separated from the reaction mixture (second stream comprising components different from butanol).  In a preferred embodiment of the invention the one or more target chemicals are hydrophobic and form a separate phase which preferably contains at least a substantial fraction of the produced chemicals. In a particularly preferred embodiment the one or more target chemicals are continuously removed from the reaction mixture (Kraus [156]).  According to a further preferred embodiment of the invention and as further described herein, the carbon source compound is continuously fed to the process (recycled or reused) and the target chemical is continuously removed (fed-batch process) (Kraus [157]).
Kraus does not teach the first stream also comprises water.  Maggio-Hall discloses multiple methods of isolation known in the art, including removal of solids from fermentation medium (components different from butanol) by centrifugation, filtration, or decantation. Then, the isobutanol may be isolated from the fermentation medium using methods such as distillation, azeotropic distillation, liquid-liquid extraction, adsorption, gas stripping, membrane evaporation, or pervaporation (Maggio-Hall [202]).  Maggio-Hall further discloses methods to isolate butanol from the remaining butanol-water mixture.  Isobutanol forms a low boiling point, azeotropic mixture with water, distillation can be used to separate the mixture up to its azeotropic composition.  Distillation may be used in combination with another separation method to obtain separation around the azeotrope (Maggio-Hall [203]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separation step in Kraus's method of producing butanol by isolating the butanol-water mixture from other reactants by centrifugation, filtration, or decantation, because Maggio-Hall discloses such methods as well known in the art for butanol isolation. 
Regarding claims 33 and 34, Kraus teaches the product is removed from the reaction continuously or in a batch mode, preferably by extraction, perstraction, distillation, adsorption, gas stripping, pervaporation, membrane extraction or reverse osmosis (Kraus [66]).
Regarding claim 43, Maggio-Hall discloses a mixture of water, fermentable carbon substrates, dissolved solids, fermentation product and all other constituents of the material held in the fermentation vessel in which the fermentation product is being made by the reaction of fermentable carbon substrates to fermentation products, water and carbon dioxide by the microorganisms present (Maggio-Hall [115]).  
Regarding claim 45, Kraus teaches the process of the invention, wherein the enzyme has a specific activity of 0.4U/mg or more to said cofactor at 50°C and pH 7.0 (Kraus [70], lines 1-3). Maggio-Hall also teaches suitable pH ranges for the fermentation are from about pH 5.0 to about pH 9.0 (Maggio-Hall [191]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US20150218594A1; previously cited) in view of Maggio-Hall (US20140186910A1; previously cited) as evidenced by Saini (Saini, et al. Systematic engineering of the central metabolism in Escherichia coli for effective production of n‑butanol, 2016, Biotechnology for Biofuels, 9(69): 1-10; previously cited). This rejection is reiterated from the previous Office action. 
Regarding claim 4, Kraus further discloses options for the conversion of pyruvate to acetyl CoA (Kraus [213]), including pyruvate formate lyase combined with formate dehydrogenase using NADH as a cofactor (Kraus [215]).  Formate and CO2 are necessarily present due to the presence of pyruvate formate lyase and formate dehydrogenase as evidenced by Saini (Saini Figure 1; Pg. 2, Col. 2, Results and discussion, line 7- Page 3, line 5: Pyruvate is oxidized to acetyl-CoA by a reaction mediated by pyruvate formate-lyase under fermentative growth and formate is the reduced product. FDH (formate dehydrogenase) catalyzes oxidation of formate to CO2 associated with NADH generation).  Kraus teaches acetyl CoA is converted to n-butanol by the following process (Kraus [217]-[218]):

    PNG
    media_image1.png
    282
    644
    media_image1.png
    Greyscale

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US20150218594A1; previously cited) in view of Maggio-Hall (US20140186910A1; previously cited) as evidenced by Pohanka (Pohanka, M. D-Lactic Acid as a Metabolite: Toxicology, Diagnosis, and Detection, 2020, BioMed Research International, Article ID 3419034, 1-9; previously cited). This rejection is reiterated from the previous Office action.
Regarding claim 20, Kraus and Maggio-Hall teach lactate and the lactate would necessarily be L-lactate or D-lactate, because only two enantiomers of lactic acid exist as evidenced by Pohanka (Pohanka Abstract: Two enantiomers of lactic acid exist. While L-lactic acid is a common compound of human metabolism, D-lactic acid is produced by some strains of microorganism or by some less relevant metabolic pathways). 

Claims 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US20150218594A1; previously cited) in view of Maggio-Hall (US20140186910A1; previously cited) as applied to claim 1 above, and further in view of Datta (Datta et al. Enzyme immobilization: an overview on techniques and support materials, 2013, 3 Biotech, 3: 1-9; previously cited). This rejection is reiterated from the previous Office action.
Regarding claims 23 and 24, Kraus teaches a continuously running process comprising constant substrate feed (glucose syrup) and product removal (organic phase) is further advantageous, given that enzymes and cofactors are retained, e.g. by immobilization (Kraus [275]).
Kraus does not specifically teach a support.  
Datta teaches enzyme immobilization provides an excellent base for increasing availability of enzyme to the substrate with greater turnover over a considerable period of time.  Several natural and synthetic supports have been assessed for their efficiency for enzyme immobilization (Datta Abstract, lines 5-9), including alginate and alginate-polyacrylamide gels (Datta Pg. 3, Col. 2,¶ 3), zeolites (Datta Pg. 5, Col. 1, ¶ 3), silica (Datta Pg. 5, Col. 2, ¶ 4), and activated carbon (Datta Pg. 6, Col. 1, ¶ 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to immobilize the enzymes in the method taught by Kraus and Maggio-Hall with a support taught by Datta to improve availability of enzymes to the substrate (Datta Abstract, lines 5-9).   
Regarding claim 26, Kraus teaches the specific activity of the purified form of the enzyme may be used. In such a case, in the current invention an improved activity, meaning that which defines an optimized enzyme, to a specific cofactor is when the enzyme has a specific activity of 0.4U/mg or more to said cofactor at 50°C and pH 7.0 with glyceraldehyde/glycerate as substrates at 1 mM and the specific cofactor at 2 mM in a total reaction volume of 0.2 ml (Kraus [113]).  The concentration of each enzyme in the target enzyme mixture is adjusted to the optimal level under process conditions. In a particularly preferred embodiment one or more enzyme concentrations are increased above typical intracellular concentrations in order to improve the yield of the process (no limit by the maximal density of the microorganisms as in classical processes).  In another particularly preferred embodiment, one or more enzymes are engineered for maximal catalytic efficiency (leading to lower reactor size and running costs compared to classical processes) (Kraus [148]).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the enzyme concentration on the support by routine experimentation to improve the yield of butanol.  

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US20150218594A1; previously cited) in view of Maggio-Hall (US20140186910A1; previously cited) as applied to claims 1 and 43 above, and further in view of Bischoff (Bischoff, K. Optimal Continuous Fermentation Reactor Design, 1966, The Canadian Journal of Chemical Engineering, 281-284; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 44, Maggio-Hall discloses a mixture of water, fermentable carbon substrates, dissolved solids, fermentation product and all other constituents of the material held in the fermentation vessel in which the fermentation product is being made by the reaction of fermentable carbon substrates to fermentation products, water and carbon dioxide by the microorganisms present (Maggio-Hall [115]). Isobutanol, or other products [such as n-butanol], can also be produced using continuous fermentation methods. Continuous fermentation is an open system where a defined fermentation medium is added continuously to a bioreactor and an equal amount of conditioned media is removed simultaneously for processing (Maggio-Hall [194]).
Kraus and Maggio-Hall do not specifically disclose a stirred tank and/or a plug flow reactor.
Bischoff discloses an optimum scheme for fermentation reaction systems is the combination of stirred tank-plug flow (Bischoff Abstract, lines 1 and 4-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kraus and Maggio-Hall by substituting a combined stirred tank-plug flow reactor as taught by Bischoff for the fermentation vessel, because Bischoff suggests that the combination of stirred tank-plug flow reactor is optimal for many continuous fermentation reaction systems (Bischoff Abstract, lines 1 and 4-6; Pg. 284, Col. 2, [1]).

Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive.  
Applicant traverses the 103 rejection over Kraus in view of Maggio-Hall by arguing Kraus does not suggest the enzymatic production of n-butanol and Maggio-Hall does not mention n-butanol in their disclosure (Arguments Pg. 10, ¶ 1-2). 
As detailed in the rejection above, Kraus discloses a production process of a target chemical, preferably selected from ethanol, isobutanol, n-butanol and 2-butanol (Kraus [62], lines 5-6).  Maggio-Hall teaches a method for the production of butanol, wherein the term “butanol as used herein refers to n-butanol, 2-butanol, isobutanol, tert-butyl alcohol, individually or any mixtures thereof (Maggio-Hall [76], lines 1-3). While both Kraus and Maggio-Hall disclose detailed examples pertaining to the production of isobutanol, the claim limitations are still obvious because both Kraus and Maggio-Hall disclose n-butanol as a target chemical/product.
Applicant further argues one of ordinary skill would not arrive at the instant invention's enzymatic production process for producing n-butanol, because 1) enzymes removed from the cell environment may precipitate or lose activity; 2) lactic acid is not used in free enzymatic reactions because the equilibrium constant favors the formation of pyruvic acid; 3) the NADH/NAD+ regeneration system is not dependent on the enzymatic activity of lactate dehydrogenase because the cells in Maggio-Hall have other enzymes that maintain the NADH/NAD+ balance; and 4) previous attempts by those of ordinary skill in the art have failed to implement the use of lactate as a substrate to obtain butanols as evidenced by Yi-Xin Huo (US20190161775A1).
In regards to Applicant's first argument, Kraus discloses enzymatic activity to allow a conversion of a carbon substrate to 10.3 mM isobutanol, which corresponds to 53% yield (Kraus [281]).  
In response to Applicant's second argument, the rejection relies on Maggio-Hall to teach lactate as a carbon source (Maggio-Hall [186]), not lactic acid; therefore, the argument is irrelevant to the rejection.
Applicant's third argument is not germane to the claimed invention. Kraus teaches the cofactors that are required are produced by the microbial cells in step I (production of enzymes for conversion of a carbon source into a chemical) and are regenerated during the process (NADH to NAD and vice versa; NADPH to NADP and vice versa) (Kraus [154], thereby meeting the claim limitation "wherein the conversion of lactate (carbon source) into n-butanol in B) is associated with a NAD+ and NADH and/or NADP+ and NADPH regenerating system.
Applicant points to Yi-Xin Huo (US20190161775A1), [138], as evidence of nonobviousness due to failure of others. However, objective evidence must be factually supported by an appropriate affidavit or declaration to be of probative value. Furthermore, Yi-Xin Huo [138] only discloses the concentration of isobutanol was not high enough to be quantitatively measured after 2 hours. The conditions cannot be compared as Kraus discloses 10.3 mM isobutanol within 23 h. Given both teachings, it would have been obvious to one of ordinary skill to optimize the reaction time in Yi-Xin Huo's disclosure to obtain a quantitatively measurable product. 
Therefore, the rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657